Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 22, 2020 and April 08, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claims 1 and 11, the limitation “a boundary plate disposed between array elements of the large array antenna” must be shown in the drawings.
arranged continuously” must be shown in the drawings.
In claims 9 and 15, the limitation “the at least two layers of staggered patterns are arranged discontinuously” must be shown in the drawings.
In claim 11, the limitation “a plurality of array elements arranged regularly” must be shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11: The term “large” is indefinite as the term is a relative term, the scope of which is unclear.  For the purposes of applying prior art, the Examiner interprets any size to read on the claim term.
Claims 1 and 11: The limitation “a boundary plate disposed between array elements of the large array antenna” is indefinite.  It is unclear what Application means by this limitation since the specification discloses the boundary plate disposed on opposite sides of array elements of the large array antenna (e.g. fig. 3), and not between array elements. For the purposes of applying prior art, the Examiner interprets any location of a boundary plate relative to array elements to read on the claim.
Claims 8, 9 and 15: The terms “continuously” and “discontinuously” render the claims indefinite as it is unclear what Applicant means by their usage in the claims. The specification provides no understanding or examples of what is meant by their usage.  For the purposes of applying prior art, the Examiner interprets any arrangement to read on the claim term.

Claims 2-7, 10 and 12-14 depend on independent claims 1 and 11 and thus include all of the limitations rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and are rejected for the same reasons, as discussed above in the rejection of claims 1 and 11.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Publication No. 2020/0343629).
Kim, in figure 15, discloses:
Claim 1: An isolation structure of a large array antenna, comprising: a boundary plate (410) disposed between array elements (110) of the large array antenna, wherein the boundary plate has hollowed-out areas (areas void of conductive pattern) and is perpendicular to a plane where the array elements are located (fig. 15).  
Claims 2 and 12: wherein, the boundary plate is made of a metal (para. [0095]) or a polymeric material.  
Claim 3: wherein, the boundary plate is designed with a printed circuit board (PCB) (para. [0095]).  
 

Claim 10: wherein, the boundary plate is higher than the plane where the array elements are located (fig. 15).
Claim 11: An antenna, comprising: a plurality of array elements (110) arranged regularly; and an isolation structure (410) comprising a boundary plate disposed between the array elements of the antenna, wherein the boundary plate has hollowed-out areas (areas void of conductive pattern) and is perpendicular to a plane where the array elements are located (fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Linli et al. (CN107785662A).
Claims 4 and 13: Kim fails to disclose wherein, the hollowed-out areas of the boundary plate form sub-areas with staggered patterns in the boundary plate.  However, Linli discloses a boundary plate as claimed, wherein the hollowed-out areas of the boundary plate form sub-areas with staggered patterns in the boundary plate (fig. 2; Abstract). The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious. It would have been obvious to one of ordinary skill 
Claims 6 and 14: The modified invention of Kim discloses wherein, the staggered patterns comprise: at least two layers of staggered patterns arranged with one on top of the other, in such a manner of being perpendicular to the plane where the array elements are located (Linli, fig. 2).  
Claim 7: The modified invention of Kim discloses wherein, the boundary plate is partially connected with the plane where the array elements are located (Since separator is made up of slits it can be interpreted as being partially connected to the antenna plane).  
Claims 8, 9 and 15: The modified invention of Kim discloses wherein, the at least two layers of staggered patterns are arranged continuously (Linli, fig. 2)/discontinuously (Linli, fig. 3) in a direction perpendicular to the plane where the array elements are located.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845